DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to anticipate or render obvious the features of “a first mark erasing part provided in the vicinity of the sheet discharge port of the document feeding device to erase the first predetermined mark applied to the margin of the document when the first predetermined mark passes through the sheet discharge port” all in combination with the rest of the recited apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2008182671 A, cited in the IDS filed 10/30/20, teaches the concept of an ADF that marks each page to indicate to the user whether scanning/faxing for that sheet was successful, but there is no erasing 
JP 2010087953 A teaches an ADF that scans both sides of a sheet and then marks both sides of the sheet to indicate successful scanning, but there is no erasing function
JP 2010114807 A, cited in the IDS filed 10/30/20, teaches an ADF which detects an erasable mark made by the user on certain pages in a stack, diverts sheets with the mark onto a switchback path 132b, and erases the mark with an eraser 136 on the switchback path so that the mark is excluded from the 2nd scan of the sheet. It would not be obvious to arrange the eraser 136 to erase a mark as the mark passes through the sheet discharge portion because the ADF would be rendered incapable of excluding the mark from the scanned image.
JP 2013138391 A teaches an ADF that stamps a sheet after scanning it, but prevents stamping in the case of a jam. This contrasts with the instant disclosure wherein it is disclosed that a mark is used to identify a jam sheet. Therefore, this reference leads away from the disclosed inventive concept.
JP 59212069 A teaches an ADF that marks scanned sheets with an erasable mark so that it can be erased eventually, but the ADF itself does not have an erasing portion
US 20170187901 A1 teaches an erasing device that scans both sides of a sheet to check for printed images, and then erases both sides of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.C.P./Examiner, Art Unit 2853                   

/JILL E CULLER/Primary Examiner, Art Unit 2853